Title: From James Madison to Henry Carroll, 11 March 1818
From: Madison, James
To: Carroll, Henry


Dear Sir
Montpellier Mar. 11th. 1818
I recd. in due time yours of the 5th. and took occasion in a letter to the President, tho’ in deviation from my general wish, to express my favorable sentiments towards you, and my respect for the worth & wishes of your father. I am persuaded however that the personal dispositions of the President, are a better resource, than any thing I could say; if he shd. find himself at liberty to indulge them.
In any event we shall all be happy in giving you a welcome at Montpellier.
